DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 12/7/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 3, 7, 10, 14 and 17, amendments to claims 1, 2, 4-6, 8, 11-13, 15 and 18-20, and addition of claims 21-23 are acknowledged.
Claims 1, 2, 4-6, 8, 11-13, 15 and 18-23 are currently pending and have been examined under the effective filing date of 11/26/2018.
Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. 
Regarding page 10 of Applicant’s remarks, comparison of published Office examples to present claim language is not an appropriate analysis when evaluating subject matter eligibility under 35 U.S.C. 101.  
Regarding page 12, looking at MPEP 2106.05f, one of the reasons why an abstract idea may not be directed to a practical application is application of the idea to a computer device or system.
Regarding page 13, caching the information is equivalent to storing data, which is a function of a computer system, and is thereby not providing a practical 
Regarding pages 16 and 17, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the disclosed references. Examiner submits citations to Lafauci to disclose the newly added claimed limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 8, 13, 15 and 20-23 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for obtaining first item data; determining whether the first item data is age-restricted; providing, in response to determining the first item data is age-restricted, an age- restriction notification; obtaining, in response to determining the first item data is age-restricted, a secure user identifier; providing an invalid secure user identifier notification; providing an invalid secure user identifier notification; obtaining the user identifier associated with the form of identification in response to the user identifier being obtained in response to the user identifier associated with the form of identification being obtained at a second time; in response to receiving the user identifier associated with the form of identification, communicating to determine whether the form of identification is authentic and whether the user identifier is associated with a user who meets the age restriction associated with the product item that is age-restricted; and providing, in response to determining that the form of identification is authentic and the user identifier is associated with a user who meets the age restriction associated with the product item that is age-restricted, the subsequent message indicating that the transaction is eligible for completion.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements client system, central server system, WAN/LAN network, POS system, universal product code, non-transitory computer readable medium, providing, in response to obtaining the secure user identifier, the secure user identifier to a remote third-party system; and caching the user identification data  individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite the above additional elements, which are not sufficient to amount to significantly more than the judicial exception.  Nothing in the limitations are anything more than using a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Claims 2, 4-5, 9, 11-12, 16, and 18-19 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. The limitations identification information of a driver's license and a Department of Motor Vehicles (DMV) system serve to allow the user of the POS system to check with relevant databases to verify customer’s ages. They introduce neither a new 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lafauci et al. (Pub. No. US 2009/0157515 A1) in view of Setchell et al. (Pub. No. US 2015/0242883 A1.) 
Regarding Claims 1, 8 and 15, Lafauci discloses a central server system comprising: 
one or more processors; and (Lafauci ¶0048; processor)
memory storing instructions that, when executed by the one or more processors, cause the central server system to perform: (Lafauci ¶0113; memory)
providing, in response to determining the first item data is associated with the product item is age-restricted, an age-restriction notification to the first client system via the WAN, the first client system being configured to provide the age-restriction notification to the first point of sale system via the first LAN, the age-restriction notification being capable of preventing the first point of sale system from completing a transaction including the first item data unless a subsequent message indicates the transaction is eligible for completion, the age-restriction notification including a request for a user identifier associated with a form of identification; (Lafauci ¶0082; The processing unit then implements the time constraint rules as shown in FIG. 5 and notifies each of the sale positions (such as the kiosks, 108) of the particular conditions applicable for the sale. Once notified, the sales positions may, as appropriate, provide a warning to patrons (FIG. 5, 505) and may preclude further sales (506) until each sales position receives a revised notice permitting sales.)
obtaining, in response to the age-restriction notification, the user identifier associated with the form of identification via the WAN in response to the user identifier being obtained by the first client system from the first point of sale system via the first LAN in response to the user identifier associated with the form of identification being obtained by the first point of sale system at a second time; (Lafauci ¶0062; the data are provided to database 104 and database 104 is updated, as depicted in step 54.)
in response to receiving the user identifier associated with the form of identification, communicating with a verified information datastore system associated with the form of identification to determine whether the form of identification is authentic and whether the user identifier is associated with a user who meets the age restriction associated with the product item that is age-restricted; and (Lafauci ¶0058; the ID and biometrics are confirmed)
providing, in response to determining that the form of identification is authentic and the user identifier is associated with a user who meets the age (Lafauci ¶0059; If the sale is to be precluded, data processing element 102 communicates to dispensing processor 118 a turn off instruction.)
While Lafauchi discloses determining whether the first item data is associated with a product item that is age-restricted; and (Lafauci ¶0023; system may also correlate the data so that the patron's age is a determinative factor with respect to what type and volume of alcohol will be dispensed initially.)
obtaining first item data from a first client system coupled to a central server system via a wide-area network (WAN) in response to the first item data being obtained by the first client system from a first point of sale system via a first local-area network (LAN) in response to the first item data being obtained by the first point of sale system at a first time, the first point of sale system being associated with a first owner entity; (Lafauci ¶0077; system may employ one or more networks to connect its devices in order to update and retrieve patrons' information, …networks may be landline (phone, coaxial cable, DSL, fiber optic cable) or the networks may utilize wireless communications (satellite, WIFI, cell phone, ce0llular digital packet network, or any other suitable wireless connection)
However, it is not completely explicit in the art.
To elaborate, Setchell discloses determining whether the item data is associated with a product item is age-restricted; (Setchell ¶0040; age criterion) and
obtaining first item data from a first client system (Setchell ¶0002; electronic coupon being associated with a product) coupled to a central server system via a wide-area network (WAN) (Setchell ¶0012; Each of the components of the networked environment 10 may be in communication with each other via one or more networks 20, which may include the Internet, intranets, extranets, wide area networks ( WANs), local area networks ( LANs), wired networks, wireless networks, or other suitable networks, etc., or any combination of such networks.) in response to the first item data being obtained by the first client system from a first point of sale system via a first local-area network (LAN) in response to the first item data being obtained by the first point of sale system at a first time, the first point of sale system being associated with a first owner entity; (Setchell ¶0002; receiving user data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lafauci with Setchell in (Setchell ¶0012,) with the motivation of allowing the transfer of information from a WAN system such as a server to a POS or mobile device that is connected to a LAN.

Regarding Claims 2, 9 and 16, Lafauci as modified by Setchell discloses the central server system of claim 1, wherein the first item data comprises a universal product code (UPC). (Setchell ¶0019; identifier may include a universal product code)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lafauci with Setchell in order to use UPCs (Setchell ¶0019,) with the motivation of implementing a widespread system for managing product data electronically.

Regarding Claims 4, 11 and 18, Lafauci as modified by Setchell discloses the central server system of claim 1, wherein the user identifier associated with the form of identification comprises at least a portion of identification information of a driver's license. (Lafauci ¶0003; patron's information is taken from an identification card, such as a driver's license)

Regarding Claims 5, 12 and 19, Lafauci as modified by Setchell discloses the central server system of claim 3, wherein the verified information datastore system comprises a Department of Motor Vehicles (DMV) system (Lafauci ¶0077; system may employ one or more networks to connect its devices in order to update and retrieve patrons' information, process credit card payments and/or to have access to DMV records or law enforcement agency records.)

Regarding Claims 6, 13 and 20, Lafauci as modified by Setchell discloses the central server system of claim 1, wherein in response to determining that the form of identification is not authentic or the user identifier is associated with a user who does not meet the age restriction associated with the product item that is age- restricted, the instructions further cause the central server system to perform: 
providing an invalid user identifier notification to the first client system via the WAN, the first client system being configured to provide the invalid user identifier notification to the first point of sale system via the first LAN, (Lafauci ¶0082; The processing unit then implements the time constraint rules as shown in FIG. 5 and notifies each of the sale positions (such as the kiosks, 108) of the particular conditions applicable for the sale. Once notified, the sales positions may, as appropriate, provide a warning to patrons (FIG. 5, 505) and may preclude further sales (506) until each sales position receives a revised notice permitting sales.) the invalid user identifier notification being capable of preventing the first point of sale system from completing the transaction including the first item data without obtaining the subsequent message indicating the transaction is eligible for completion. (Lafauci ¶0059; If the sale is to be precluded, data processing element 102 communicates to dispensing processor 118 a turn off instruction.)

Regarding Claim 21-23, Lafauci as modified by Setchell discloses the central server system of claim 1, wherein the instructions further cause the central server system to perform:
caching the user identifier and the form of identification in a local store, in response to determining that the form of identification is authentic and the user identifier is associated with a user who meets the age restriction associated with the product item that is age-restricted; and (Lafauci ¶0070; The data processing element 102 is coupled to a database 104 that is used to store patrons IDs)
in response to obtaining at a future time second item data associated with a second product item that is age-restricted, providing a future subsequent message indicating that the future transaction is eligible without communicating at the future time with the verified information datastore system to authenticate the form (Lafauci ¶0082; The processing unit then implements the time constraint rules as shown in FIG. 5 and notifies each of the sale positions (such as the kiosks, 108) of the particular conditions applicable for the sale. Once notified, the sales positions may, as appropriate, provide a warning to patrons (FIG. 5, 505) and may preclude further sales (506) until each sales position receives a revised notice permitting sales.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ANT/          Examiner, Art Unit 3687

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624